Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
The following is an examiner's statement for allowance:
The prior art of record fails to disclose the specific method and apparatus features that is comprised of the combination of components as presented in the claimed invention. More specifically, the closest pieces of art, Hussam (US 2011/0093481 A1) in view of Fluge et al. (“B-Lymphocyte Depletion in Myalgic Encephalopathy/ Chronic Fatigue Syndrome” –hereinafter Fluge) in view of Reulen, R.C. et al. (“The use of the SF-36 questionnaire in adult survivors of childhood cancer: evaluation of data quality, score reliability, and scaling assumptions” – hereinafter Reulen) fail to teach all of the limitations in combination.
Specifically, none of the references explicitly teach “receiving, by the processor, a second request to provide a second plurality of previously determined wellness scores associated with a second plurality of patients who have received a second treatment for the diagnosis, the second request being received via the user's selection of a second interactive graphic element provided by the graphic user interface, the second treatment being different from the first treatment and the second plurality of patients not including patients of the first plurality of patients”, “receiving, by the processor, a request to provide a set predicted wellness scores for a particular patient, each predicted wellness score being associate with a different time point in the future of the patient, wherein a scale of the predicted wellness scores matches a scale of the previously determined wellness scores”, and “facilitating, by the processor, display of the set predicted wellness scores for the particular patient on the scatter graph, wherein the predicted wellness scores are overlaid upon the scatter graph displaying the previously determined wellness scores”. 
Hussam discloses receiving a request for a single treatment scores using interactive graphic display including a patient survey, however does not teach the feature of requesting a request for second treatment and patients group being different than the first treatment. Fluge discloses a scatter graph to include a comparison of treatments over time period, however does not discloses predicating score of different time points in the future. Zhang discloses communicating and displaying scatter graph on a display device, but does not expressly discloses previous and future scores
Finally, none of the references teaches overlaying predicted scores and displaying previously determined scores. 
After a thorough search, the Examiner has determined that no combination of references teach an interactive graphic display for query two different treatments and patients groups and compare the score to visually sort results to include previous and predicted future scores. Therefore, the prior art alone, or in combination, does not disclose or make obvious the claim set of the present invention.

Regarding the application eligibility under 35 U.S.C. 101, the invention recites substantially more than the abstract idea because it provides a technical solution for using an interactive graphic display for presenting different scores on a scatter graph based on selecting using a user interface. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626